Citation Nr: 0937145	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-08 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2005 and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.  The Veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  

A hearing was held on July 30, 2009, by means of video 
conferencing equipment with the appellant in Chicago, 
Illinois, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The Board also notes that the Veteran filed a notice of 
disagreement with the October 2006 rating decision denying 
entitlement to service connection for skin cancer.  The RO 
issued a statement of the case (SOC) in November 2008.  
However, the Veteran did not submit a substantive appeal for 
this particular issue following the issuance of the SOC.  In 
fact, the Veteran indicated in his January 2009 VA Form 9 
that he was only appealing the issue of entitlement to 
service connection for PTSD. See 38 C.F.R. § 20.202.  There 
was no mention of skin cancer, and the Veteran did not submit 
any other statements within 60 days of notification of the 
November 2008 SOC that could be liberally construed as a 
substantive appeal for the issue of service connection for 
skin cancer.  

At the time of the July 2009 hearing, the Veteran was advised 
that there did not appear to be a substantive appeal for the 
issue of service connection for skin cancer, and as such, the 
Board would not have jurisdiction to review the claim.  
However, the Veteran and his representative indicated that 
they still wanted to present testimony regarding the issue.  
Nevertheless, the matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, the matter is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter, and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's military service.

3.  The Veteran has not been shown to have tinnitus that is 
causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims and of what information and evidence VA would seek to 
provide as well as what information and evidence he was 
expected to provide.  The letter also explained that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The Board does acknowledge that the Veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
Veteran pertaining to disability ratings and effective dates, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision. See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board concludes 
below that the Veteran is not entitled to service connection 
for bilateral hearing loss or tinnitus.  Thus, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The Veteran's service treatment 
records as well as all identified and available VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claims.  The 
Board does observe the Veteran's testimony that he received 
treatment in the 1980s and 1990s; however, he specifically 
indicated that such treatment was in connection with his back 
and skin disorders.  There is no indication that there are 
any outstanding records pertinent to hearing loss and 
tinnitus that need to be obtained.

The Veteran was also afforded a VA examination in February 
2009 in connection with his claims for service connection for 
bilateral hearing loss and tinnitus.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA medical 
opinion obtained in this case is adequate, as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disabilities at issue; documents and considers 
the relevant medical facts and principles; and, addresses the 
medical questions raised in this case with supporting 
rationale for the opinions provided.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  


B.  Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post- 
service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In this case, the Veteran's service treatment records show 
that he was provided an enlistment examination in June 1968 
at which time an audiological evaluation found his puretone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

5
LEFT
15
5
0

5

A clinical evaluation also found his ears and drums to be 
normal, and the Veteran denied having a medical history of 
ear trouble, running ears, and hearing loss.  In addition, he 
had a hearing loss profile of "H1." See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service). 

The Veteran's service treatment records also include two 
audiograms test cards presented in graphical format.  The 
Board, lacking specialized medical expertise, may not 
interpret these results.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  In addition, the Veteran's service 
treatment records do not include audiological findings 
recorded at separation.  However, in a Report of Medical 
History dated in June 1974, the Veteran specifically denied 
having any current or prior ear trouble, running ears, or 
hearing loss.

VA treatment records dated in December 2001 and June 2002 
indicate that the Veteran denied having any hearing loss or 
ringing in the ears.

The Veteran was afforded a VA examination in February 2009.  
The claims file was reviewed by the examiner who noted the 
Veteran's normal findings at enlistment as well as the 
undated audiometer test cards.  The examiner stated that one 
card did indicate a mild decibel shift.  It was also noted 
that the Veteran reported working in the military police 
guarding aircraft and that he was near aircraft while they 
were running.  His civilian occupation was in sales, and he 
denied having any recreational noise exposure.  The Veteran 
stated that he could not understand conversations unless he 
faced people, although he did not feel a need for hearing 
aids.  The Veteran also reported experiencing intermittent 
episodes of tinnitus, which occurred every day and lasted for 
a few seconds.  He did not notice the tinnitus at night, and 
it did not disturb his sleep.  He usually ignored it when it 
occurred.  An audiological evaluation recorded his puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
20
LEFT
20
20
20
25
25

Speech audiometry revealed a speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
Based on these findings, the examiner indicated that the 
Veteran had normal hearing, but did have intermittent, brief 
tinnitus.  He concluded that that there was no evidence of 
noise-induced hearing loss and that the Veteran's 
intermittent tinnitus was less likely than not related to 
service.

The Veteran submitted a private audiological evaluation dated 
in July 2009 during which the audiologist noted the Veteran's 
report of occupational noise exposure during his military 
service.  Puretone thresholds are presented in a graphical 
format and cannot be interpreted by the Board.  However, 
speech audiometry revealed a speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The treating audiologist diagnosed the Veteran with binaural 
severe sensorineural hearing loss from 250Hz to 2000Hz, 
sloping to a profound loss from 4000Hz to 8000Hz.

The Veteran testified at a videoconference hearing in July 
2009.  He reported noise exposure in service, including 
artillery and explosions.  He also reported being blown into 
a bunker during a rocket attack.  He denied seeking any 
treatment and testified that no hearing protection was 
provided.  He also testified that he first experienced 
tinnitus while serving in Vietnam.  He stated that he 
currently experienced tinnitus 24 hours a day and described 
it as painful and annoying.  

Based on the evidence of record, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  Although the Veteran testified as to experiencing 
hearing loss and tinnitus in service, there is no documented 
evidence of any diagnoses or symptoms during service.  
Indeed, the Veteran specifically denied having a medical 
history of ear trouble, running ears, and hearing loss at the 
time of his June 1974 separation examination.  Moreover, the 
Board notes that the Veteran did not seek treatment for 
hearing loss or tinnitus until many decades after his 
separation from service.  In fact, VA treatment records show 
the Veteran again specifically denied having hearing loss or 
ringing in the ears in December 2001 and June 2002, and he 
did not meet the VA standards for hearing loss pursuant to 
38 C.F.R. § 3.385 at the time of the February 2009 VA 
examination.  Indeed, he was first documented as meeting the 
VA standards for hearing loss in July 2009.  Therefore, the 
Board finds that bilateral hearing loss and tinnitus did not 
manifest in service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hearing loss and tinnitus, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

Nevertheless, as noted above, the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss and tinnitus resulted.  
The Veteran is considered competent to relate a history of 
noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  
In addition, the July 2009 private audiological examination 
report shows that the Veteran has current hearing loss by VA 
standards, as his speech recognitions scores were below 94 
percent in both ears. See 38 C.F.R. § 3.385.  

However, the Board finds that the medical evidence of record 
does not link the Veteran's current bilateral hearing loss 
and tinnitus to service.  In this regard, the February 2009 
VA examiner reviewed the claims file, stated that there was 
no evidence of noise-induced hearing loss, and opined that 
the Veteran's intermittent tinnitus was less likely than not 
related to service.  There is no evidence showing otherwise.  
The July 2009 private audiological report documents the 
Veteran's reported history of military noise exposure and 
indicates that he has current hearing loss, but the 
audiologist did not provide any opinion addressing the 
etiology of the disorders.  

Based on the foregoing, the Board concludes that current 
hearing loss and tinnitus did not manifest in service or 
sensorineural hearing loss within one year thereafter and 
have not been shown to be causally or etiologically related 
to the Veterans' military service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  

In making this determination, the Board has considered the 
Veteran's own statements and testimony in support of his 
claim.  The Board acknowledges the Veteran's belief that he 
has current hearing loss and tinnitus which is related to 
service; however, where the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  In the present case, there is simply no competent 
evidence which relates a current hearing loss or tinnitus 
disability to service.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Reasons for Remand:  To verify the Veteran's alleged in-
service stressors, to obtain his complete personnel records, 
and to secure additional treatment records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(2008).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2008).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary. 38 C.F.R. § 
3.304(f) (2008).

The Board observes that the Veteran has reported having 
numerous in-service stressors.  In this regard, he has stated 
that he was part of a convoy that was ambushed in June 1970 
and that he saw someone named wounded as a result of the 
attack.  He has also described an incident that occurred in 
either July or August of 1970 in which he received small arms 
fire while driving, was forced off of the road, and injured 
his back.  He has further alleged he was present during 
rocket attacks in Bien Hoa in November 1970.

A VA memorandum dated August 2005 noted that the Veteran's 
service treatment records show he was assigned to Tan Son 
Nhut Air Force Base continuously from July 28, 1970, to at 
least January 13, 1971.  A chronology of VC/NCA attacks on 
the ten primary United States Air Force operating bases in 
the Republic of Vietnam from 1961 to 1973 showed that there 
were no rocket or mortar attacks launched on Tan Son Nhut Air 
Force Base during that time period.  Based on the evidence, 
the memorandum concluded that it was unlikely the Veteran was 
subjected to rocket or mortar attacks as he claimed.

An additional VA memorandum dated in August 2006 reflects a 
formal finding of a lack of information required to verify 
the Veteran's stressors in connection with his claim for 
service connection for PTSD.  The memorandum noted that the 
Veteran's service personnel records indicated that his unit 
was located at Tan Son Nhut from June 10, 1970, to February 
13, 1971, and that there was no indication that he was at 
Bien Hoa Air Base.  Thus, while rocket attacks could be 
researched, there was no evidence that he was at Bien Hoa Air 
Base during such attacks.  It was also noted that the alleged 
convoy ambush could be researched, but that the Veteran must 
narrow down the location and clarify whether it was in South 
Vietnam or Cambodia as well as provide additional identifying 
information regarding the individual he indicated was 
wounded.  In addition, the memorandum observed that the 
Veteran did not report the incident of being attacked while 
driving alone.  It was noted that the military only maintains 
records of reported events, and as such, the event is 
anecdotal in nature and cannot be verified.  The memorandum 
further stated that the Veteran had reported during post-
service medical treatment that he was exposed to rocket 
attacks and saw dead bodies during his period of service, but 
he did not provide the location or approximate date.  

Nevertheless, during his July 2009 hearing before the Board, 
the Veteran provided some additional details regarding the 
incident of the ambushed convey.  He stated that his unit, 
the 377th Combat Security Police, went into Cambodia with the 
1st Infantry Division to secure an air strip.  Although he 
could not specify whether the incident occurred in South 
Vietnam or Cambodia, he did state that the convoy was 
ambushed in Tay Ninh Province some time after passing Ho Bo 
Woods.  He also indicated that the individual who was wounded 
during the convoy was a member of the 1st Infantry.  
Therefore, based on these additional details, the Board finds 
that an additional attempt should be made to corroborate 
these stressors identified by the Veteran.  He should be 
requested to provide any additional details necessary to 
corroborate his claims, and the RO should then attempt to 
verify these claimed in-service stressors.

The Board also notes that the RO did request the Veteran's 
service personnel records and that some records are 
associated with the claims file.  However, it appears that 
those records are incomplete.  In this regard, the Board 
observes that the available records only document the 
Veteran's service from August 1968 to February 1971, despite 
his DD 214 showing that he had active service until June 
1974.  Therefore, the RO should make an additional attempt to 
obtain and associate with the claims file the Veteran's 
complete service personnel records.

Moreover, it appears that there may be additional treatment 
records that are not associated with the claims file.  In 
this regard, the Veteran testified at the July 2009 hearing 
that he had received treatment through VA in 1985 for his 
back.  However, the claims file does not contain VA treatment 
records dated in 1985.  Such records may prove to be relevant 
and probative.  Therefore, the RO should attempt to obtain 
and associate with the claims file any and all treatment 
records pertaining to a back disorder.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, the case is REMANDED 
for the following actions:

1. The RO should request the Veteran's 
complete service personnel records, 
including the records pertaining to his 
period of service from February 1971 to 
June 1974, from the National Personnel 
Records Center (NPRC).  If the records 
are unavailable from NPRC, the RO 
should contact the service department 
and the Veteran for any copies he has 
in his possession.

As set forth in 38 U.S.C.A. § 
5103A(b)(3) and 38 C.F.R. § 
3.159(c)(2), the RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Such efforts should be documented in 
the claims file, and the Veteran should 
be notified of any action to be taken.

2.  The RO should contact the Veteran 
and offer him the opportunity to 
provide any additional information he 
can remember regarding his claimed 
stressors as well as inform him of the 
importance of providing as much detail 
as possible.  The Veteran should be 
asked to provide specific details of 
the claimed stressful events during 
service, such as the names of 
casualties and identifying information 
concerning any other individuals 
involved in the events, including their 
ranks, units of assignments, or any 
other identifying details.  He should 
also be advised of the importance of 
providing detailed locations and dates.

3. With this information, the RO should 
review the file and prepare a summary 
of all the claimed stressors, including 
those identified at the July 2009 
hearing before the Board.  This summary 
must be prepared whether or not the 
Veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the Veteran's DD 
214, and all associated service 
documents should be sent to the U.S. 
Army Joint Service Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
VA 22315- 3802, or any other 
appropriate agency for verification of 
the alleged stressful events in 
service.  The JSRRC should be provided 
with a copy of any information obtained 
above and should be requested to 
provide any additional information that 
might corroborate the Veteran's alleged 
stressors.  A search of unit and 
organizational histories should be 
consulted in an effort to verify 
attacks and casualties.

4.  If an in-service stressor is 
verified, the Veteran should be 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but 
should include psychological testing 
including PTSD sub scales.  The RO 
should provide the examiner the summary 
of any stressors described above, and 
the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in- service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

5.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
back disorder.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file. A specific request should be made 
for VA medical records dated in 1985.

6.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the action taken in the 
preceding paragraphs.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


